Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
 Response to Amendment
Amendments submitted on 11/2/2022 include amendments to the claims. Claims 1, 3,  5-23, 25-26 are pending. Claims 1, 3, 5, 13, 16, 18-19, 22-23 have been amended. Claim 4 has been cancelled. 
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the reinforcing portion comprises a reinforcing rib that protrudes in a direction opposite to the at least one adhesive overflow groove from the rear surface of the outer frame, and wherein the reinforcing rib is formed to extend along a circumferential direction of the outer frame from the rear surface of the outer frame, and is disposed to overlap the at least one adhesive overflow groove in a thickness direction of the outer frame: Kwon et al. teaches that the outer frame 111 comprises: an adhesive groove 111d’ provided on the front surface of the outer frame 111 to receive an adhesive for bonding the front glass 140 to the outer frame 111; a reinforcing portion 111e (reads on reinforcing rib) protruding from the rear surface of the outer frame 111, extending along a circumferential direction of the outer frame 111 (see figure 10 where boundaries of 111e are shown as extending in a circumferential direction, whereby a circumferentially extending space is formed adjacent 111e where a sealant is provided), in correspondence to and overlapping with the adhesive groove 111d’ in a thickness direction of the outer frame 111 to reinforce the rigidity of the outer frame 111; at least one adhesive overflow groove 111d” circumferentially spaced apart from the adhesive groove 111d’ on the front surface of the outer frame 111 to accommodate adhesive overflowing from the adhesive groove 111d’; the reinforcing portion 111e protrudes in a direction opposite to the at least one adhesive overflow groove (see figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102]). Kwon et al. does not explicitly teach that the plurality of ribs are disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the plurality of ribs 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding applicant’s arguments that reference number 111e by Kwon et al. does not provide reinforcement rigidity: Kwon et al. teaches in the above sections that 111e is capable of reinforcing the rigidity by providing structural support as well as a mechanical connection with 112d via sealant 172, both of which reinforce the rigidity of the outer frame 111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17, 19-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20180195226).
Regarding claims 13 and 23, Kwon et al. teaches a laundry treating apparatus (see abstract), comprising: a main body 20 having a front panel having a laundry inlet port 20a and configured to receive laundry loaded through the laundry inlet port 20a; and a door 10 rotatably coupled to the front panel to open and close the laundry inlet port 20a, wherein the door 10 comprises: an outer frame 111 provided with an opening 111a and facing an outside of the main body 20; a front glass 140 coupled to a front surface of the outer frame 111 to cover the opening 1114; an inner frame 112 coupled to a rear surface of the outer frame 111 and facing an inside of the main body 20; a first groove 111d’ provided on the front surface of the outer frame 111 to receive an adhesive for bonding the front glass 140 to the outer frame 111; at least one second groove 111d” circumferentially spaced apart from the first groove 111d’ on the front surface of the outer frame 111 to accommodate adhesive overflowing from the first groove 111d’; a plurality of ribs 111e at the rear surface of the outer frame 111, the plurality of ribs 111¢ reinforcing the rigidity of the outer frame 111 and comprising a reinforcing rib 111e (see e.g. outermost 111e) that protrudes in a direction opposite to the at least one second groove 111d” from the rear surface of the outer frame 111, and is formed to extend along a circumferential direction of the outer frame 111 (see figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102]). Kwon et al. does not explicitly teach that the plurality of ribs are disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the plurality of ribs 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Kwon et al. teaches the limitations of claim 13. Kwon et al. also teaches in figure 10 that the plurality of ribs 111e may include a reinforcing rib (see e.g. outermost 111e) that protrudes from the rear surface of the outer frame 111 and a connecting rib (see e.g. innermost 111e) that protrudes from the rear surface of the outer frame 111 to be spaced apart from the reinforcing rib.
Regarding claims 15-16 and 25, Kwon et al. teaches the limitations of claims 14 and 23. Kwon et al. also teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that the at least one second groove 111d” comprises a plurality of second grooves 111d” respectively extending along the circumferential direction of the outer frame 111, and wherein the plurality of second grooves 111d” is disposed at outer and inner sides of the first groove 111d’, respectively, in a radial direction. Such that, in the modified system, the connecting rib 111e may overlap the inner first groove 111d” and the reinforcing rib 111e may overlap the outer second groove 111d” in the thickness direction of the outer frame 111 (reads on claim 16).
Regarding claim 17, Kwon et al. teaches the limitations of claim 15. Kwon et al. does not teach a plurality of support ribs that protrude from the rear surface of the outer frame and extend in a direction crossing the reinforcing rib. However, Kwon et al. teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that reinforcement ribs 111e may protrude from the rear surface of the outer frame 111 with a thickness that extends in a radial direction (reads on direction crossing the reinforcing rib). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a plurality of support ribs may be disposed so as to protrude from the rear surface of the outer frame and extend in a direction crossing the reinforcing rib so as to allow for further structural reinforcement. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 19-22 and 26, Kwon et al. teaches the limitations of claims 14, 15 and 23. Kwon et al. also teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 may comprise a flat portion with the first groove 111d’ and at least one second groove 111d” on a front surface thereof (reads on claim 21); the outer frame 111 may also have a ring shape (reads on claim 20), and the first groove 111d’, at least one second groove 111d” and plurality of ribs 111e disposed on an outer circumferential portion thereof such that they also may have concentric ring shapes (reads on claim 22). 

Claims 1, 3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20180195226) in view of Khamprachom et al. (US20170167070). 
Regarding claims 1, 7, Kwon et al. teaches a laundry treating apparatus (see abstract), comprising: a main body 20 having a front panel having a laundry inlet port 20a and configured to receive laundry loaded through the laundry inlet port 20a; and a door 10 rotatably coupled to the front panel to open and close the laundry inlet port 20a, wherein the door 10 comprises: an outer frame 111 provided with an opening 111a and facing an outside of the main body 20; a front glass 140 with a disc shape and flat front and rear surfaces coupled to a front surface of the outer frame 111 to cover the opening 111a (reads on claim 7); an inner frame 112 coupled to a rear surface of the outer frame 111 and facing an inside of the main body 20; wherein the outer frame 111 comprises: an adhesive groove 111d’ provided on the front surface of the outer frame 111 to receive an adhesive for bonding the front glass 140 to the outer frame 111; a reinforcing portion 111e protruding from the rear surface of the outer frame 111, in correspondence to and overlapping with the adhesive groove 111d’ in a thickness direction of the outer frame 111 to reinforce the rigidity of the outer frame 111 (reads on claim 4); at least one adhesive overflow groove 111d” circumferentially spaced apart from the adhesive groove 111d’ on the front surface of the outer frame 111 to accommodate adhesive overflowing from the adhesive groove 111d’ when the front glass 140 is attached; wherein the reinforcing portion 111e comprises a reinforcing rib 111e (see e.g. outermost 111e) that protrudes in a direction opposite to the at least one adhesive overflow groove 111d’ from the rear surface of the outer frame 111, and formed to extend along a circumferential direction of the outer frame 111 (see figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102]). Kwon et al. does not explicitly teach that the plurality of ribs are disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the plurality of ribs 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Kwon et al. does not teach first and second hooks. Knamprachom et al. teaches a laundry treating apparatus (see abstract) with a first hook that protrudes from an outer circumference of the outer frame 2 toward an outer circumference of the inner frame 3; and a second hook that protrudes from the outer circumference of the inner frame 3 toward the outer frame 2 to fasten the outer frame 2 and the inner frame 3 to each other by an interference fit between the first hook and the second hook, allowing for a snap fit (see figure 2, paragraphs [0017]-[0018]). Since both Kwon et al. and Knamprachom et al. teach laundry treating apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that first and second hooks may be provided on the outer and inner frames in the system by Kwon et al. so as to allow for a snap fit connection, as shown to be known and conventional by Knamprachom et al.
Regarding claim 3, Kwon et al. and Khamprachom et al. together teach the limitations of claim 1. Kwon et al. also teaches in figures 1-3, 10 and paragraphs [0036]-[0038], [0056], [0087]-[0102] that the at least one adhesive overflow groove 111d” comprises a plurality of adhesive overflow grooves 111d” respectively extending along the circumferential direction of the outer frame 111, and wherein the plurality of adhesive overflow grooves 111d” is disposed at outer and inner sides of the adhesive groove 111d’, respectively, in a radial direction.
Regarding claim 5, Kwon et al. and Knamprachom et al. together teach the limitations of claim 1. Kwon et al. teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the reinforcing portion 111e may have a ring-shape as it may be disposed on the circumference of the ring- shaped outer frame 111. Kwon et al. does not explicitly teach that the reinforcing portion is disposed so as to overlap with the at least one second groove in a thickness direction of the at least one second groove. However, since Kwon et al. teaches that the reinforcement portion 111e may provide mechanical connection and rigidity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness and the particular location of the ribs may be chosen so as to optimize the structural rigidity and mechanical connection for the desired application. Furthermore, it has been determined that changes in shape and the rearrangement of parts constitutes on obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 6, Kwon et al. and Knamprachom et al. together teach the limitations of claim 1. Kwon et al. also teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 may also have a circular ring shape.
Regarding claims 8-10, Kwon et al. and Knamprachom et al. together teach the limitations of claim 1. Kwon et al. does not teach a mounting guide that protrudes from the outer circumference of the outer frame to surround an outer circumferential surface of the front glass. Knamprachom et al. teaches in figure 2 and paragraphs [0017]-[0018] that a mounting guide may protrude from the outer circumference of the outer frame 2 to surround an outer circumferential surface of the front glass 1 and provide support thereto; such that the first hook is disposed radially outside of the mounting guide (reads on claim 9) and protrudes in a direction opposite to the mounting guide (reads on claim 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer frame in the modified system by Kwon et al. may include a mounting guide so as to provide support for the front glass, as shown to be known and conventional by Knamprachom et al.
Regarding claims 11-12, Kwon et al. and Knamprachom et al. together teach the limitations of claim 1. Knamprachom et al. teaches in figure 2 and paragraphs [(0017]-[0018] that the second hook is inserted into and coupled to the first hook (reads on claim 12). Kwon et al. teaches in figures 1-3, 10, 11, 13, paragraphs [0048] and [0093] that the outer frame 111 and inner frame 112 may have ring shapes. Therefore, since the first and second hooks of the modified system are disposed on outer circumferential portions of the outer and inner frame, it is readily apparent that the first and second hook may have ring shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711